Charles W. Schroeder, Elsie
                                                                 A. Schroeder Schneider,
                                                                  Hollis London, Terry s



                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 8, 2014

                                   No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
  Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Tru,
                                         Appellants

                                             v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
      M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanfo,
                                         Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-04-143
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court